OFPICE      OF
                        THE ATTORNEY               GENERAL
                                    AUSTIN.TEXAS
18
,i~,PRICE DANIEL
  *noIINJm OENERAL
                                       February 14, 1947
                                                       r
            Hon. William N. Hensley
            Criminal District Attorney
            Bexar County
            San Antonio, Texas         Opinion No. V-19
                                          ,Re: City-CountyTuberculo-
                                               sis Board, authority of
                                               to aid indigent tuber-
                                               cular patients who are
                                               aliens, Article 4437a,
                                               Section 6A, V.A.C.S.,
                                               and related questions.
            Dear Sir:       -~
                      We refer to your letter of January 27, 1947,
            and excellent brief wherein you request the opinion of
            this Department on three specific questions concerning
            the .followingsubmitted facts and statutory matters
            which are, in substance as follows:
                          Pursuant to Article 4437a, Section 6A,
                     V.A.C.S., Acts 1945, 49th Legislature, Chap-
                     ter 295, Page 466, Bexar County, in August,
                     1945, established a City-County joint pro-
                     gram of tuberculosis control having for its
                     object the protection of public health by
                     the alleviation, suppression and prevention
                     of the spread of tuberculosis. A special
                     tax authorised'underSection 6A (b) of not
                     to exceed 5# per $100.00 valuation was
                     voted. Under provisions of-Section 6A (c)
                     and (d) of said 'Act, a City-County Tubercu-
                     losis Control Board has been appointed to
                     exercise the duties and powers set out in
                     Subsection (e) of Section 6A, Article 4437a.
                     Said Board submits the following questions:
                           1. Under provisions of Article 4437a,
                      Section 6A, V.A.C.S., and any other applica-
                      ble law, may the City-CountyTuberculosis
                     -ControlBoard extend economic aid to an in-
                      digent person who is an alien and to members
Hon. William N. Hensley - Page 2~


     of his family?
          2. Occasionally,it appears desirable to
     said Board in carrying out the purposes of Sec-
     tion 6A, Article'4437a,to cause to be placed
     in a County Hospital (such as the County Tuber-
     culosis Hospital at Southpon, Texas) an indi-
     gent tubercular who is an alien who qualifies
     for aid under Section 6A. May the County Hos-
    'pita1 receive such an.indigentalien patient as
     a free service patient upon request of the City-
     County Tuberculosis'ControlBoard, upon its
     statement that he is a client of and entitled
     to aid from said Board?
         3. Is the.City-CountyTuberculosisCon-
    trol Board authorized to pay, out of its funds,
    the County Hospital, for the care of an indi-
    gent tuberculosispatient who has been certi-
    fied to it by the Board?
         We will quote herein only those,portionsof
Art&e 4437a which we believe are pertinent to this o-
pinion. Section 68 (a) provides as follows:
          "The governing bodies of the~county and
    of the city or cities within said county adopt-
    ing the provisionshereof as herein provided,
    darehereby authorized to conduct a joint pro-
    gram of tuberculosiscontrol within said city
    or cities and county, having for its object the
    protection of public health by the alleviation,
    suppressionand prevention of the spread of tu-
    berculosis. Such program may include coopera-
    tion with all public 'orprivate agencies, Fed-
    eral; State or local, having the same objective,
    and shall include providing economic aid'in the
    discretion of the Board hepeinafter created,
    under medical certificationas hereinafter pro-
    vided, to indigents suffering from tuberculo-
    sis and to dependent members of their immediate
    .familyas a part of the total treatment of and
    as an aid in the prevention of the spread of
    the disease, for the protectionof the public
    health."
         Subsection (b) of.Section 6A provides, in part,
as follows:
Hon. William N. Hensley - Page 3


         "The Countv Commissioners'Court is herebv
    authorized to levy a direct annual tax .ofnot 1
    to exceed lO# on the $100.00 valuation,which
    shall be in addition to the tax authori,zedby
    Section 3 herein, and the funds produced there-
    by shall be kept separate from other ,fundsand
    shall be used solely for the purposes set forth
    in this Section (Section 6A);. . . . The gov-
    erning body of the city or cities acting here-
    ,unde'r
          shall .likewisebe authorized to levy a
    direct'tax of not to exceed 5# on the $100.00
    valuation to provide funds to be used for the
    same purpose,,and 1~ such joint program of tu-
    berculosis control,. . . .Such fund shall be
    kept separate from other city funds and shall
    be used only for the purpose herein stated.
           Section 3 of Article 4437a as amended by Acts
1945, 49th Legislature, Chapter 295, which amendment
also added Section 6A quoted herein, provides in part as
follows:
        ..
           "A direct tax of not over 204 on the val-
     uation of $lOO.OO'may be authorized and levied
     by the Commissioners'Court"of,suchcounty for
     the purpose.-oferecting buildings or other im-
     provements and for operating and maintaining
     such hospital;. . . .n
          Subsection (,e)of Section 6~ provides as fol-
lows:
         "The Board shall have power to carry out
    the terms of this Section in order to allevi-
    ate, suppress and prevent the spread of tuber-
    culosis within the county, as a public health
    function, subject to the provisionshereof.
    The funds derived from the special taxes here-
    in authorized shall be combined together by
    'jointaction of the county and city or cities
    and be expended by or under the direction of
    such Board subject to the limitationsherein;
    provided that such funds shall be expended to
    provide necessary economic aid to indigent
    persons suffering from tuberculosisand depen-
    dentmembers of their immediate family, upon
    certificationin each case to the Board by
    the city or county health officer to the ef-
    fect that the persons receiving such aid'are
     Hon. William N. Hensley - Page 4

,,

          indigent, and that they are bona fide resi-
          dents of the county and have been 'formore
          than six months; and,such funds shall also be
          expended.to provide for administrationex-
          penses hereunder, including case inve’stiga-
          tions and necessary,equipmentand.services,
          but for no other purposes."
                In none of these above quoted.statutesor in
     any other applicable law do we find any requirementthat
     an ,indigentperson suffering from tuberculosisor the
     dependent members of his immediatefamily must be citi-
     zens of the United States before he or they may be en-
     titled, at the discretion of the City-CountyTuberculosis
     Control Board, to the necessary economic aid provided un-
     der Article 4437a; Section 6A. The Act requires only       .
     that tubercular persons to qualify for necessary economic
     aid thereunder must be medically certified in each case
     to the Board by the city or county health officer to the
     effect that they are: first, suffering from.tuberculosis;,
     second, indigent; and third, bona fide residents of the
     county,.andhave been for more than six months. As
     stated so ably in your brief',it should betobservedthat
     this law, Section 6A, is a public health.measureand was
     designed to prevent disease in the community and is not
     designed primarilyto'-aid an individual
                                           I as a matter of
     charity.'
               Therefore, in answer to your first question,
     you are advised that in our opinion the City-CountyTu-
     bercular Control Board may extend economic:aidto an in-
     digent,tubercularwho is an alien and to members of his
     immediate famiiy under Article 4437a, Section 6A, V. A.
     c. s., the other requirementsof the statute having been
     met.
               Article 443g, V.A.C.S., Acts 1876, Page 51,
     provides that if there is a regular established public
     hospital in the county, the Commissioners'Court shall
     provide for sending the indigent siak of the county to
     said hospital. There is no requirement, or limitation as
     to citizenship or residence of such an indigent.
               Article 4440, V.A.C.S., Acts.1909, First Called
     Session, Page 337, provides that whenever any indigent
     person suffering from tuberculosisIs sojourning in any
     other county than his residence and makes application for
     financial relief to any county health officer or Commis-
     sioners' Court or to the Mayor or health officer of any
Hon. William N. Hensley - Page 5
                                                           ii



city; before relief is granted, he shall make an affida-
vit that he is indigent and unable to provide for him-
self.. Here again,there is no requirementor limitation
as.to citizenship or.residence,of such indigent.
          Section 5 of Article 4437a, V.A.C.S., Acts
1927, 40th Legislature,Chapter 219; provides that in
certain counties, among which is included Bexar County,
the said Count;cHospital or hospitals shall give free
service to.al~lsick and injured indigent citizens of
the entire county.
          It should be noted also that Subsection (g)
of Section 6A provides that Section 6A of Article J+&37a
shall be cumulative of other laws and shall not operate
to repeal any other part of Title 71, V.A.C.S. All-of
said statute, thoreforo, should be construed liberally,
we believe, where possible to enable the county.in co-
onere.tionwith the cities or other public agencies des-
ignated in Section 6h, to.carry out a constructiveand
necessary pro~gramfor the public health of the people
,residinginthe c0unt.y.
          By the express ,provisionsof Article 4438,
the Commissioners'Court in those counties where there
is one or more established.countyhospitals, shall pro-
vide .for.thesending of,the indigent sick of the c.ounty
to such 'ahospital. Article 4l+l+O.provideslikewise for
resident indigent persons suffering from tuberculosis
who are so'journingin other counties. But by provi-
sions of.Article 4437a, Section 6A, tuberculosiscon-
trol in those counties adopting the City-CountyCooper-
ative.Plan has been delegated to a special Board pro-
vided therein, and all tubercular cases would now very
likely and properly be channeled by the county through
this Board for its assistance.orrecommendation.
          True, Section 5 of Article J+l+37a,
                                            limits the!!
authority of the Board of Managers of Bexar County HOST
pital, to the giving of free service to the.sick and !
injured indigent citizens of the county, but we think
that authority lies in the governing board of county
hospitals, by virtue of the over-all interest, purposes'
and cooperative nature of the plan to control tuber-
culosis in Bexar County under the provisions of Sec.
6A, Art. 4437a, to accept as a patient for treatment
of tuberculosisany resident indigent recommend.ed by
the City-CountyTuberculosis Control Board, the Board
Hon. William N. Hensley - Page   6


Paying for his hospital service out of its economic aid
funds.
          It.is observed that Article 4437a, authoriz-
ing the levy of a tax to support county hospitals, pro-
vides that such tax levy shall b,eused for the purpose
of erecting buildings or other improvementsand for op-
erating and maintaining such a hospital or hospitals
jointly owned and operated b any city and county. On
the other hand, Subsectionsrd) and (e), Section 6A,
Article 4437a,.authoriaingthe levy of an additional
tax for tuberculosiscontrol, provides that such tax
shall be used and expended to provide necessary econom-
ic aid to indigent persons suffering from tuberculosis
and dependent members of their.familywho qualify there-
under. We construe Subsection (e) as authorisingthe       *
City-CountyTuberculosis Control Board to use Its funds
to supply necessary economic aid to its cli~ents,and if
the tubercular need service in a county hospital, the
Board is authorized thereunder to expend its funds in
payment of the necessary hospital service rendered by
the county hospital. The Act, in our opinion, does not
authorize the expenditureby the Board of;its funds for
the constructionor maintenance of additioiial county
hospit$s for the care of county indigent tuberculosis
patients. Clearly, the statutes construed together, as
they.shouldbe, contemplatesfull cooperationbetween
the authorities of the City-County joint hospitals and
the City-CountyTuberculosisControl Board, to the end
that the public health of'the county be protected from
the spread of tuberculosis.
          Accordingly,our answer to your second ques-
tion is in the negative; and our answer to your third
question is in the affirmative.
                         SUMMARY
          The City-CountyTuberculosisControl Board
     of~Bexar County created under provisions of Ar-
     ticle 4437a, Section 6A,,V.A.C.S., may extend ec-
     onomic aid to an indigent tubercular who is an al-
     ien and to members of his immediate family quali-
     fying under the statute. Said Board may not re-
     quire the Bexar City-CountyHospital Board or
     Managers to give free hospital service to an in-
     digent tubercular who is an alien, but under the
     provisions of Subsection (e).Section6A of said
Hon. '@lliam N. Hensley - Page 7


     Act, may ,paysuch expenses to the said county
     hospital out of.the fund to be administered
     by the City-CountyTuberculosisControl Board.
                             Very truly yours
                         ATTORNEY-GENERALOF TEXAS


                         By?A=--=-d
                            Chester E. Ollison
                            Assistant


                            APPROVED FEB 14,   1947


                            Z%&

CEO:dm:bb               .


APPROVED
OPINION COMMITTEE
BY   F.D.
     CHAIRMAN